Citation Nr: 1214533	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  92-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

J.J.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1951 to January 1952 and February 1953 to January 1955.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 1991 rating decision of the Department of Veterans Administration (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claim to reopen a previously denied claim for service connection for a psychiatric disorder.  The Veteran disagreed and perfected an appeal.

Procedural history

In decisions of April 1956 and August 1975, the Board denied service connection for a neuropsychiatric disorder. 

The Veteran's claim to reopen the previously denied claim was denied by the RO in the August 1991 rating decision.  In a June 1993 decision, the Board reopened the Veteran's claim and remanded the claim for further development.

In a March 1999 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which remanded the claim in a February 2000 order.  

In August 2003 and April 2007 decisions, the Board remanded the Veteran's claim.  In a March 2008 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the Court which remanded the Veteran's claim in a December 2009 order adopting a Joint Motion for Remand.  The Board remanded the claim in November 2010 for further development.


FINDINGS OF FACT

The competent evidence supporting a finding that the Veteran's current psychiatric disorder is related to his active duty service, or manifested to a compensable degree within one year of discharge, is at least in equipoise.


CONCLUSION OF LAW

Entitlement to service connection for a psychiatric disorder is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3.309(a), 3.384 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends through counsel that the symptoms he manifested during his active duty service and within a year after his discharge from active duty have evolved into his currently diagnosed psychiatric disorder.  Specifically, the Veteran has submitted evidence that demonstrates that the Veteran manifested symptoms in service and within a year of his discharge from active duty which are considered to be evidence of the prodromal phase of schizophrenia.  He seeks service connection.
The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  As noted above, the Court remanded the claim pursuant to a Joint Motion for Remand (JMR) in December 2009.  The Remand required VA to obtain records from an Army dispensary located at Camp Tortuguero, Vega Baja, Puerto Rico, dated June 1953 and pertaining to the Veteran's complaints of right leg and arm pain.  The JMR also noted that documents in the record, specifically including a 1958 letter from the Veteran to VA, had not been translated from Spanish into the English language.

A review of the record shows that the indicated pages of Spanish language documents, including the 1958 letter written by the Veteran, were translated and certified to be correct and true translations.  

Subsequently, the Board remanded the claim for further development.  The Board first required VA to request that the Veteran identify all current treatment providers and to take steps to obtain those records.  In addition, VA was directed to "contact the appropriate custodian for" the records of treatment pertaining to the Veteran at a dispensary at Camp Tortuguero, Vega Baja, Puerto Rico, and to comply with the procedures outlined in 38 C.F.R. § 3.159(c)(2).  

A review of the record shows that in a November 2011 letter, VA requested that he identify all treatment providers including current VA treatment providers.  In a December 2011 letter, the Veteran's attorney stated that the Veteran received all of his medical treatment at the San Juan VA Medical Center.  

The Board observes that the only step taken by VA to obtain treatment records from the Camp Tortuguero dispensary were to request that the Veteran inform VA of the address of the dispensary.  See Memorandum to file dated December 1, 2011.  Despite the Veteran's counsel's December 2011 request that VA should contact the National Personnel Records Center for the records, no efforts were made beyond requesting information from the Veteran.  The Board finds, however, that because the Board grants the Veteran's claim below, the failure to substantially comply with the Board's remand does not prejudice the Veteran.  After review of the entire record, the Board finds that VA has otherwise substantially complied with the Board's remand.


Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2011).  Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   However, the grant of service connection constitutes a complete grant of the benefits sought on appeal.  As such, any defect with regard to VA's duty to notify and assist the appellant with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

Service connection

The Veteran contends that his current schizophrenia disorder began within one year of discharge of active duty service.  He seeks service connection.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Some chronic diseases, such as psychoses, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  A psychosis is defined as a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

The medical evidence includes a long history of diagnoses of various mental illnesses.  In sum, the Board finds that the record supports a conclusion that the Veteran has been diagnosed with an acquired psychiatric disorder within the pendency of the claim.  Thus, Shedden element (1) is satisfied.

The medical evidence requires that the Board discuss Shedden elements (2) and (3) together.  Review of the medical evidence shows that the Veteran was never diagnosed with schizophrenia or any other psychiatric disorder during service.  Indeed, the Veteran does not contend that he was so diagnosed.  What he does contend, however, is that he manifested symptoms which, in retrospect, provide a medical basis for a diagnosis of schizophrenia.  

Specifically, the Veteran has submitted the May 2010 letter of Dr. C.R., Ph.D., a licensed clinical psychologist, who reports her opinion that the Veteran's symptoms identified in medical reports generated when the Veteran was hospitalized in September 1955 and in mental health reports dated in December 1955 and January 1956 should be viewed as what are currently described "as the prodromal phase of Schizophrenia."  See May 2010 letter at page 2.   The Board observes that the Veteran has waived RO consideration of the letter.  See Attorney letter dated May 12, 2010. Thus, the two Shedden elements are somewhat intertwined; the existence of a psychiatric disorder during or immediately after active duty service requires inquiry into symptoms that may impact on the decision whether the Veteran's current disorder is related to that identified in 1955 and 1956.

A VA admission order, dated in September 1955, indicated that hospitalization was authorized for "schizophrenic reaction, paranoid" at the Julia Clinic.  

The Veteran was hospitalized at the Julia Clinic from September 28, 1955 to March 19, 1956.  Diagnosis upon admission on September 28, 1955 was schizophrenic reaction, paranoid.  Diagnosis at discharge was personality traits disturbance, passive aggressive personality, passive dependent type.  At discharge, it was noted that the Veteran's predisposition was marked and that he had insanity in the immediate family and schizoid personality traits.  He was also noted to have the tendency to relapse into a state of seclusiveness, associability, and complained of multiple somatic complaints for which no organic basis could be found.  The possibility of evolution into schizophrenia was emphasized.   

The Veteran was seen at the VA Medical Center on October 8, 1956.  Diagnosis was schizophrenic reaction and hospitalization was authorized for schizophrenic reaction.  

The Veteran was hospitalized at the Julia Clinic from October 8, 1956 to December 12, 1956.  The admission notice indicated that there was a possibility that there might be a schizophrenic process of the paranoid type.  A progress note on October 11, 1956 indicated that even though a diagnosis of personality traits disturbance had been previously advanced, the examiner suspected a deeper personality disturbance.  The Veteran underwent psychological testing on October 15, 1956.  A working diagnosis was noted of personality traits disturbance, passive aggressive personality, passive dependent type.  The examiner suspected that the Veteran had deeper personality disturbances, namely of schizophrenia.  Upon discharge from the hospital in December, diagnoses were personality traits disturbance, passive aggressive personality, passive dependent type.  The examiner commented about the possibility of the Veteran's case evolving into a frank schizophrenia.  

The Veteran was hospitalized at the Julia Clinic from April 1, 1957 to April 17, 1957.  Diagnoses at discharge were passive aggressive personality, passive dependent type.  It was noted that the Veteran's predisposition was severe and that he had mental illness in the immediate family.  

The Veteran was afforded a hearing before the RO in March 1992, a transcript of which has been associated with the claims folder.  Testifying in place of the Veteran was his psychiatrist, Dr. J. J.  He stated that he had been working at the Julia Clinic since 1968.  He stated that in his experience, every time a patient was hospitalized at the Julia Clinic, it was very difficult for the Julia Clinic to change a diagnosis from that written in the admission order from the VA.  He stated that in his experience, many diagnoses shown in admission orders were erroneous.  He noted the hospitalization from September 1955 which indicated a schizoid personality and the hospitalization from October 1956 which noted that the Veteran would most likely develop a clear-cut schizophrenia.  The physician said that it was clear that the symptoms were manifesting in those two hospitalizations towards a more severe pathological entity.  The physician stated that in his opinion the Veteran had schizophrenia from the very beginning in 1955.

In April 1994, per a RO request, a Board of three psychiatrists reviewed the Veteran's claims folder, specifically the evidence of his 1955 and 1956 psychiatric hospitalizations.  In their report, the panel determined that no evidence of any psychotic symptoms or criteria to warrant or suspect the diagnosis of schizophrenia was found.  

The Veteran was afforded a hearing in March 1995, a transcript of which has been associated with the claims folder.  Testifying in place of the Veteran was his psychiatrist, Dr. J. J.  The physician stated that the diagnosis of personality disorder from when the Veteran was hospitalized within a year of service was wrongly established and that the correct diagnosis should have been schizophrenia, paranoid.  He described a policy of accepting the diagnosis with which the VA had referred the case for hospitalization.  He stated that for somebody to be hospitalized for more than three months was indicative of more than a personality disorder.  He testified that based on the symptoms present at the September 1955 hospitalization that the Veteran's diagnosis should have been schizophrenia, paranoid instead of a personality disorder.  He testified that in working for the Julia Clinic he was ordered not to change the admitting VA diagnosis.  

In July 1995, Dr. J. J. submitted a letter wherein he discussed the Veteran's hospitalizations in 1955 and 1956.  He discussed the admission notices and noted that the Veteran was admitted with a diagnosis of schizophrenia, paranoid type.  He noted how this diagnosis was confirmed by the psychiatrist and psychologist of the Hato Rey psychiatric hospital.  

In June 1996, per a RO request a Board of three VA psychiatrists reviewed the Veteran's claims folder, specifically the admissions of the Veteran to Julia Clinic of September 28, 1955, October 8, 1956, and April 1957.  In their report, the panel noted that they reviewed all the notes, nurses' notes, doctors' notes, and psychological examinations that the Veteran underwent during admissions.  They indicated that they also spoke to the Veteran briefly trying to clarify some information.  In summary, the panel determined that there was no symptomatology described or indicated as compatible with a psychosis from the Veteran's admissions to the Julia Clinic during 1955 and 1956.  They concluded that the diagnosis of personality disorder that was made upon those admissions appeared to be correct.   

In September 1998, the Board requested an independent medical opinion from Dr. G. D.  It was asked that he list the diagnoses of all psychiatric disorders the Veteran had while in service and identify each such disorder that was classifiable as a personality disorder or a psychosis.  It was also asked whether the Veteran exhibited ascertainable manifestations of a psychosis within one year of leaving service, which would be January 26, 1956, and if he did to state the diagnoses of those psychoses.  On November 1998, the physician replied to the Board's request.  He stated that the Veteran received different diagnoses during his evaluations and treatment at different VA related facilities.  He stated that evolution into a frank schizophrenia was either suspected or to be proven, but that no documented evidence of psychosis appeared in the records.  He stated that he could not find clinical evidence in the records to indicate a psychotic process, either in service or the one year immediately after leaving service.  He stated that he agreed with the report made by the Board examination of June 27, 1996.  

The Veteran was treated by Dr. W.G.A. from March 1991 to September 1997.  The physician indicates that the Veteran reported his experiences in service and the psychological treatment he received following his discharge, such that a final diagnosis of schizophrenic disorder, paranoid type, was established.  The Veteran reported that he started not to trust anyone in service, was unable to sleep, heard voices at times and was unable to ask for medical treatment as he could not discuss his condition with anyone.  The physician opined that the Veteran's disability was precipitated and aggravated by a series of psychological stressors that occurred in service, such that it is intimately associated to his service.  See August 2000 psychiatric report.  A diagnosis of schizophrenic reaction was rendered by Dr. R.B.V. in a May 2003 psychiatric report.  The treatment records received from these physicians, however, were illegible and were unable to be translated.  The Veteran was so informed by a November 2005 letter from the Appeals Management Center (AMC).  

Another VA C&P psychiatric board evaluation was conducted in December 2000.  After carefully reviewing the Veteran's records, evaluations and history, the board reported that there was no basis for diagnoses of psychosis or schizophrenia.  

Due to the conflicting diagnoses presented from both VA and private medical providers regarding the Veteran's current condition, the Board requested an opinion from a specialist in psychiatry.  The specialist was asked to determine what the Veteran's current diagnosis is; whether a psychosis was manifest in service and/or within one year of service; and if the current diagnosis is related to service.  In December 2006, Dr. D.H. conducted a thorough review of the Veteran's claims folder, and pinpointed each piece of medical evidence on which he had relied in formulating his opinion.  Dr. D.H. then went on to make some preliminary points regarding the psychiatric classification system, reporting that a psychotic symptom does not automatically place one within a psychotic disorder classification, such that an isolated psychotic symptom does not necessarily fulfill the necessary criteria for a major psychotic disorder such as schizophrenia or schizoaffective disorder.  He also indicated that admitting diagnoses have traditionally been a type of working diagnosis which allows someone entrance to the hospital as an inpatient, without which one does not get admitted.  He reported that admitting diagnoses should not be granted equivalent status with diagnoses arrived at by close, regular observation and evaluation, or with discharge diagnoses which should reflect the final diagnostic thinking of evaluation and treatment.  

Dr. D.H. opined that although the most recent psychiatric opinion provided by Dr. B.V. in May 2003 was schizophrenic reaction, paranoid type, this diagnosis was provided after an evaluation that had taken place nine days prior rather than after lengthier treatment.  On the other hand, the most recent treatment period extending from February 1999 through February 2002 at the VA appeared to be consistent with depression, not otherwise specified.  Dr. D.H. opined that the weight of the evidence, to include the December 2000 C&P examination report, favors a diagnosis of depressive disorder not otherwise specified, and that given the historical perspective and occasional diagnostic remarks of personality disturbance, it is also likely that a diagnosis of personality disorder, not otherwise specified, is credible.  

As for the second question, Dr. D.H. asserts that there is no documentation reflecting a psychiatric disorder during military service.  The Veteran's first recorded psychiatric contact was seven months after his discharge, which resulted in a hospitalization lasting nearly six months.  After this hospitalization, the Veteran was discharged with a diagnosis of personality trait disturbance and passive aggressive personality, passive dependent type, and extensive psychological testing performed by a clinical psychologist at Clinic Julia failed to reveal any psychosis.  Dr. D.H. also pointed out that opinions provided by specialists who treated the Veteran during the same time frame came to different conclusions regarding his diagnosis.  More specifically, Dr. C. reported that he treated the Veteran between July 1972 and January 1973 for chronic schizophrenic reaction, Dr. M. reported that he treated the Veteran from July 1972 to March 1974 for moderated depressive neurotic reaction, and a VA psychiatric examination in May 1973 found the Veteran to be suffering from psychotic depressive reaction.  Based on the following, Dr. D.H. opined that a psychosis was not manifested during service or within one year of the Veteran's separation.  Moreover, he opined that there was no link between the symptoms and service.   

Dr. C.R. in the May 2010 opinion indicated that she had reviewed the claims folder.  She noted the various psychiatric diagnoses of record and that his diagnosis is complicated by the fact that his diagnoses reflect the evolution of the DSM.  She noted that Dr. W.G. diagnosed the Veteran as having schizophrenia during the period of treatment at that facility from 1991 to 1997.  She noted that the May 2003 report clearly documented Schizophrenic symptomatology pursuant to the DSM-IV.  She also considered it significant that during his first three hospitalizations a diagnosis of schizophrenic reaction was considered each time.  She inferred that the treatment providers were not entirely convinced he only had a personality disturbance.  She also noted that his first hospitalization occurred when the DSM-I was in use and that was the only version in which the diagnosis of schizophrenic reaction was included.  DSM-II replaced that diagnosis with schizophrenia.  She noted that the DSM-I description of schizophrenic reaction was that it "characteristically manifests an increase in the severity of symptoms over long periods, usually with apparent mental deterioration."  This description foreshadowed what is now described as the prodromal phase of schizophrenia, which first appeared in the DSM-III.  

She noted that the onset of schizophrenia is often subtle and may be difficult to detect.  In her opinion, "what was labeled a personality disturbance was more likely the prodromal phase of Schizophrenia."  She noted that "[h]is apathy and indifference are hallmarks of the negative symptoms of Schizophrenia."  She also noted that personality traits are stable and enduring while "Dr. Rodrigo's final comment concerns the likelihood that [the Veteran] will deteriorate in unpredictable ways: 'Very maladjusted individual as a result of marked adverse familiar conditions since his early infancy; seclusive; asocial; impulsive, without sufficient capacity of control of his emotions, with probable mental deterioration.  His reactions in the future are now unpredictable.'"  She reported that another sign pointing to schizophrenia was the treatment with insulin shock therapy and with Thorazine, an anti-psychotic medication.  She noted that the insulin shock treatments were "unpleasant and dangerous."  She also noted that Schizophrenia could not have been diagnosed at the time of his early hospitalizations because he did not have a sustained period of psychotic symptoms to meet the diagnostic criteria.  She also opined that "[b]ecause schizophrenia can only be diagnosed retrospectively, the absence of that diagnosis during what was likely the prodromal phase does not necessarily indicate the absence of the disease."  She believed that while the Veteran "may be depressed, it is most accurate to consider his primary diagnosis to be Schizophrenia Undifferentiated Type when he is actively psychotic and with Schizophrenia, Residual Type when he is not."  She also opined that he had symptoms of schizophrenia within one year of his discharge from service.   
 
The Board has the responsibility to weigh and assess the evidence of record when it adjudicates a claim. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of an examiner's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale" to support the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999). As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Dr. D.H. noted that the most recent psychiatric diagnosis of "schizophrenic reaction, paranoid type," was in May 2003 based on an evaluation done nine days previously and not after a lengthier treatment.  Dr. D.H. considered other reports and found that the "weight of the evidence in my opinion favors the diagnosis of depressive disorder not otherwise specified."  

In contrast, Dr. C.R. reviewed the same evidence and notes that the Veteran has received no fewer than eight "unique diagnoses: Schizophrenic Reaction (9/55, 10, 56, 4/57), Anxiety/Anxiety Reaction (10/55, 3/82, 2/83, 8/89, 4/90), Passive-aggressive Personality/traits (12/55, 10/56, 4/57), Schizoid Personality traits (12/55), Schizophrenia (7/72, 3/91, 5/03), Depression of varying severity (7/72, 5/73, 2/99, 12/00, 12/06), and Obsessive Compulsive Personality traits (12/00).  Importantly, Dr. C.R. noted that the Veteran was treated from March 1, 1991, until September 12, 1997, under Dr. W.G.'s care who had diagnosed the Veteran with schizophrenia.  Thus, Dr. C.R. contends that Dr. D.H.'s conclusion that the Veteran did not have a diagnosis of schizophrenia after lengthy treatment was not supported in the medical record.  The Board agrees.

Dr. C.R. also points out that the Veteran's diagnoses reflect an evolution of the Diagnostic and Statistical Manual of Mental Disorders (DSM) used by psychiatric treatment providers to ensure that patients are diagnosed by providers in a more consistent manner.  She notes that the Veteran was first hospitalized when DSM-I was in use in which "the diagnosis of Schizophrenic Reaction was included."  However, "DSM-II (1988) replaced that diagnosis with Schizophrenia."  Dr. C.R. continued that "[C]onsistent with this development, a 1979 article presented the results of a follow-up study of subjects who were diagnosed with Schizophrenic Reaction in 1961," and that 20 years later "19 of the 28 subjects (68%) 'had clear-cut schizophrenic symptomatology,' suggesting there was 'not support for the concept of a schizophrenic reaction."  In other words, Dr. C.R. notes that the Veteran would likely have had diagnoses of schizophrenia early on in the history of his disorder if the current diagnostic criteria had been used at that time.  

Another aspect raised by Dr. C.R. that is not treated by Dr. D.H.'s opinion involves the initial treatment the Veteran received for his disorder.  The records show that in 1956 the Veteran was treated with insulin shock therapy, also known as Insulin Coma Therapy (ICT), and with Thorazine, "an anti psychotic medication."  Dr. C.R. reviewed the nature of the treatment and the discomfort it causes a patient and noted that it would not have been "casually" administered.  She stated that because of the serious nature of the treatment, "I suspect these treatments were chosen because he appeared quite disturbed upon admission [in 1956]."  

In contrast, Dr. D.H. observed that the Veteran was "hospitalized at the Julia clinic," and that upon discharge from a six-month hospitalization, he was diagnosed with "personality trait disturbance and passive aggressive personality, passive dependent type."  Dr. D.H. made no assessment of the evolution of the Veteran's treatment or the nature of the treatment in view of the symptoms, and Dr. D.H. made no assessment regarding the difference between diagnoses made in 1955 with those made by contemporary practitioners using contemporary diagnostic criteria. 

Finally, Dr. C.R. reviewed the medical reports and noted that the symptoms reported at the time of the Veteran's initial treatment are attributed to other diagnosed disorders, but are also symptoms that are recognized as symptoms of the prodomal phase of schizophrenia.  In retrospect, Dr. C.R. opines that the symptoms reported in 1956 are the earliest symptoms of schizophrenia.  Dr. D.H., on the other hand, did not discuss the symptoms that were reported in the context of modern diagnostic criteria.  Instead, Dr. D.H. focused on the diagnoses that were made.  

Other evidence of record includes the opinion of Dr. J.J., who during a hearing, reported the symptoms experienced by the Veteran and opined that he had schizophrenia beginning in 1955.  Dr. W.G.A. also reported the symptoms the Veteran reportedly experienced in service and diagnosed schizophrenia, paranoid type.  He also opined that the disability was precipitated and aggravated by the psychological stressors in service, such that it was related to service.  The Board finds no reason to doubt the Veteran's credibility as to what he experienced in service.  It is also noted, however, that medical practitioners in June 1996, November 1998, December 2000, and December 2006 did not find evidence of a psychosis.  Dr. D.H. also found that the diagnosed depressive disorder was not related to active service.    
 
In sum, the Board has reviewed the medical evidence of record and has carefully reviewed both Dr. D.H.'s and Dr. C.R.'s opinions.  The Board finds that Dr. C.R.'s opinion is persuasive and supported by numerous references to the clinical evidence as well as supported by reference to relevant studies and other academic articles.  In addition, Dr. C.R.'s opinion addresses aspects of the Veteran's symptoms that are simply not addressed by Dr. D.H.  Finally, Dr. C.R. reviews the evidence in view of the evolving criteria of the DSM and shows how earlier diagnoses may not have been expressed the same way under current diagnostic criteria.  She also opined that while the Veteran might be depressed the most appropriate diagnosis was schizophrenia and symptoms were manifested within one year of discharge from service.  For those reasons, the Board finds that the probative value of Dr. C.R.'s opinion outweighs that of the December 2006 opinion of Dr. D.H.  

In addition, the Board finds probative the opinions of Dr. J.J. and Dr. W.G.A.  The other opinions that the Veteran did not have a psychotic disorder have been considered and are also entitled to probative weight.  Again, Dr. W.G.A. opined that schizophrenia was related to stresses that the Veteran experienced in service.  These opinions are in equipoise as to whether the Veteran has a psychiatric disorder that is related to service.  

It is noted that the criteria in effect for rating psychoses provided that if institutional care was required, a total rating was warranted.  If the disability was in partial remission following total incapacity with lesser symptomatology such as to produce slight impairment of social and industrial inadaptability, a 10 percent rating was warranted.  If the disability was in complete remission following a psychotic period that required hospitalization from 3 to 6 months, a 10 percent evaluation would be assigned for the first year.  See Title 38, Code of Federal Regulations, Diagnostic Codes 9000-9006 (1948).  Based on the Veteran's hospitalization within one year of discharge for psychiatric symptoms including social withdrawal, apathy and indifference, disability to a compensable degree was shown within one year of his discharge from service.  

Accordingly, the Board finds that the medical evidence is at least in equipoise that the Veteran is currently diagnosed with schizophrenia, that he was hospitalized for treatment of symptoms of schizophrenia within one year of discharge and that the symptoms of schizophrenia have continued thereafter.  For those reasons, the Board finds that all elements of Shedden are satisfied and further finds that entitlement to service connection for a psychiatric disorder is warranted. 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a psychiatric disorder is granted, subject to the regulations pertaining to payment of monetary benefits.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


